        Case 1:18-cv-00138-SPW-TJC Document 42 Filed 09/14/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  COLSTRIP ENERGY LP, a Montana            CV 18-138-BLG-SPW-TJC
  Limited Partnership,

                      Plaintiff,           ORDER GRANTING MOTION TO
                                           FILE SECOND AMENDED
  vs.                                      COMPLAINT

  JBED VENTURES, LLC d/b/a
  CENTURY TURBINE REPAIR,
  LLC, a Missouri limited liability
  company,

                      Defendant.

        Plaintiff has filed a Stipulated Motion to File Second Amended Complaint.

(Doc. 41.) Good cause appearing,

        IT IS HEREBY ORDERED that the motion is GRANTED. Plaintiff shall

promptly file the Second Amended Complaint in accordance with Civil Local Rule

15.1. Pursuant to parties’ agreement, the Defendant’s Answer filed on November

22, 2019 (Doc. 32) will be deemed to be the answer to the Second Amended

Complaint.

        DATED this 14th day of September, 2020.

                                             ______________________________
                                             TIMOTHY J. CAVAN
                                             United States Magistrate Judge
